                                                                                            FI LED
                                                                                      IN CLERK'S OFFICE
                                                                                U.S. DISTRICT COURT E.D.N.Y.
                                      INFORMATION SHEET
                                                                                *         JUL O2 2020    *
                             UNITED STATES DISTRICT COURT
                                                                                    LONG ISLAND OFFICE
                             EASTERN DISTRICT OF NEW YORK


1.       Title of Case: United States v. Moeleek Harrell, et al.

2.       Related Magistrate Docket Number(s): =2.;:;..0--=-M:.:.:J::....--=-47.:..::2=--------------

3.       Arrest Date: 6/25/2020
                                                            CR 20
4.       Nature of offense(s):    ~    Felony                                             AMON,J.
                                  □    Misdemeanor
                                                                                           GOLD,MJ.
5.       Related Cases - Title and Docket No(s). (Pursuant to Rule 50.3.2 of the Local
         E.D.N.Y. Division of Business Rules): U.S. v. Derrick Ayers, et al, 20-MJ-453

6.       Projected Length of Trial:    Less than 6 weeks        !&I
                                       More than 6 weeks        □

7.       County in which crime was allegedly committed: . . ,. O. =u;. ; ;. ee=n=s_ _ _ _ _ _ _ _ __
         (Pursuant to Rule 50.l(d) of the Local E.D.N.Y. Division of Business Rules)

8.       Was any aspect of the investigation, inquiry and prosecution giving rise to the case
         pending or initiated before March 10, 2012. 1                  □ Yes   ~    No

9.       Has this indictment/information been ordered sealed?           □ Yes   ~    No

10.      Have arrest warrants been ordered?                             □ Yes   ~   No

11.      Is there a capital count included in the indictment?           □ Yes   ~   No


                                                      RICHARDP.DONOGHUE
                                                      UNITED STATES ATTORNEY

                                                By:
                                                         XYJ
                                                      Virginia Nyell(
                                                                      ~{).I'::=
                                                      Special Assistant U.S. Attorney
                                                      (718) 254-6280

        Judge Brodie will not accept cases that were initiated before March 10, 2012.


Rev. I 0/04/12
